Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because legalese should be avoided (“comprising,” line 2).  Correction is required.  See MPEP § 608.01(b). 

Claim Objections
Claim 1 is objected to because of the following informalities: “set of hinged side pairs” in the last line should be replaced with --the set of three hinged side pairs--.  Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a plurality of support rod receivers coupled to the top edge and the bottom edge of the panel frame of each panel,” claims 2 & 8 must be shown or the feature(s) canceled from the claim(s). Note that the way that the claim reads indicates multiple upper receivers and multiple lower receivers on each panel, and that each individual panel has upper and lower receivers on it. Neither of these aspects is supported by the specification or drawings.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, & 7 are rejected under 35 U.S.C. 103 as being unpatentable over Patoskie (US 20130283682), Frost et al. (US 20120090230, “Frost”), and Gutierrez (FR 2580898).
For Claim 1, Patoskie discloses a folding plant protection cage apparatus (note the embodiment of Figure 10, with mounted mesh sections 38, Fig. 11a, with each panel further comprising hinge opening 54 as illustrated in Fig. 13a, and in light of the description of common components of the system, starting in paragraph [0066]; para. [0070] notes “Not all rods 14 need to be removed to collapse a structure for storage,” which is taken in light of “loops 10 when combined with a rod 14 allow for a hinge motion between adjoining sections 4 at fixed points,” [0072], thus, the system is folded to “move or store the sections,” [0071]) comprising: 

    PNG
    media_image1.png
    488
    534
    media_image1.png
    Greyscale
[AltContent: textbox (Fig. 10 (reproduced) of Patoskie)]a set of three hinged side pairs (represented by each boxed pair in the reproduced Fig. 10 to the left; note that each pair of sections 4 is attached by a rod 14 through loops 10 which forms a hinge structure [0069-73]), each hinged side pair comprising: 
a pair of panels comprising a left panel and a right panel (each of the boxed pairs of sections 4, Fig. 10 includes a “right” section and a “left” section bifurcated by the respective hinge), each of the left panel and the right panel comprising: 
a panel frame (the frame is formed by at least the thicker horizontal and vertical members on the outermost edges, Fig. 11a) having a top edge, a bottom edge, an outer edge, and an inner edge (in a similar manner to the instant invention, the top & bottom horizontal member of the section 38; each of the inner and outer edges is represented along the rightmost or leftmost vertical member of the section 38, Fig. 11a, “inner” and “outer” is dependent on the middle of the pair of sections, [0015-16 & 84]); 
a panel face coupled to the panel frame (the mesh mounted to the thicker horizontal and vertical members, clearly illustrated in Fig. 11a), the panel face extending from the top edge to the bottom edge and from the outer edge to the inner edge (Fig. 11a), the panel face being a semi-rigid wire mesh (in order to function as intended, “that prohibits access to the inner area while allowing air/sunlight/water to pass through,” [0084] the mesh must be at least semi rigid); 
a door frame coupled to the panel face (as illustrated in Fig. 13a, the vertical and horizontal elements immediately surrounding the hinge opening 54); and an access door (the door clearly illustrated in Fig. 13a) hingingly coupled to the door frame (60, [0086]); 
a plurality of hinging members coupled to the pair of panels, the plurality of hinging members hingingly joining the inner edge of each of the left panel and the right panel (formed by each element 10 on the inside edge of each of the left and right panels cooperating with rod 14, allowing “a hinge motion,” [0072]); and
a plurality of outer hinge knuckles (the other set of elements 10, on the opposite side of panel 4, 38 than the inner edge) coupled to the pair of panels (Figs. 1, 10, 11a), the plurality of outer hinge knuckles being coupled to the outer edge of each of the left panel and the right panel; 
a set of three panel pins (rods 14 in each aligned set of elements 10), each panel pin being selectively engageable with the plurality of outer hinge knuckles to hingingly couple the outer edge of the panel frame of adjacent side pairs [0069-73]; and 
a lid selectively engageable with the top edge of each panel frame of set of hinged side pairs (represented by the material 232, Fig. 40).
Patoskie is silent to a plurality of inner hinges coupled to the pair of panels; the lid being hexagonal.
Frost, like prior art above, teaches a plant support (title, disclosure), and further contemplates the replacement of extensions (20a, 24) with hinges [0079].
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the plurality of loops and rods along the inner edge of the left and right panels of Patoskie, with a plurality of hinges as taught by Frost, in order to require less distinct components, resulting in a system which is easier to implement and has less components for the user to keep track of.
Gutierrez, like prior art above, teaches a plant protection system (title, disclosure), further comprising a lid being hexagonal (B).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the lid of the system of Patoskie, into a hexagonal shape as taught by Gutierrez, in order to better protect the interior of the system such that no insects or animals may enter through gaps formed between the lid and side panels.
For Claim 6, the above-modified reference teaches the folding plant protection cage apparatus of claim 1 and Patoskie further discloses further comprising the access door being hingingly coupled to a door frame bottom of the door frame (in [0086], an embodiment of the hinged opening is contemplated with “one latch is placed on top,” indicating that the hinge would be connected on the bottom).
For Claim 7, the above-modified reference teaches the folding plant protection cage apparatus of claim 1 and Patoskie further discloses further comprising a door latch coupled to the door frame, the door latch being coupled to a door top of the access door and being selectively engageable with a door latch receiver coupled to a door frame top of the door frame (in [0086], an embodiment of the hinged opening is contemplated with “one latch is placed on top,” latch defined by Macmillan dictionary as “an object for keeping a door, gate, etc. fastened shut, consisting of a metal bar that fits into a hole or slot,” requiring a cooperative receiving component on the door frame).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Patoskie, Frost, and Gutierrez as applied to claims 1, 6, & 7 above, and further in view of Nahon (US 4005548) and Rocke (GB 2535607).
For Claim 2, the above-modified reference teaches the folding plant protection cage apparatus of claim 1.
The above-modified reference is silent to further comprising a plurality of support rods, each support rod having a pair of bent outer ends to selectively engage a plurality of support rod receivers coupled to the top edge and the bottom edge of the panel frame of each panel.
Nahon, like prior art above, teaches a plant support system (title, disclosure), further comprising a plurality of support wires (58) connect to the top edge and the bottom edge of side sections (the wires are connected at the same points along elements 12 as the tops and bottoms of side sections formed by 14, one element devoted to each of the paired sides).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify each pair of the system of the above-modified reference with a stabilizing element as taught by Nahon, in order to stabilize and hold the hexagonal shape of the overall structure, as is well known in the art.
Rocke, like prior art above, teaches a modular plant support structure (title, disclosure) further comprising a plurality of support rods (20), each support rod having a pair of bent outer ends (21) to selectively engage a plurality of support rod receivers (30) coupled to at the top of the sides (Figs. 10 & 11).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the positions of the support wires of Nahon in the above-modified reference with the bent support rods and cooperating connections as taught by Rocke, in order to provide a collection of versatile and strong horticultural parts that a user may use for a variety of different garden applications and configurations over the course of multiple years. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Patoskie, Frost, and Gutierrez as applied to claims 1, 6, & 7 above, and further in view of Carvelo et al. (US 2651502, “Carvelo”)
For Claim 4, the above-modified reference teaches the folding plant protection cage apparatus of claim 1.
The above-modified reference is silent to further comprising each panel pin having a bent top end.
Carvelo, like prior art above, teaches a plant protection device (title, disclosure), with each panel pin (11) having a bent top end (12).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify each pin of the above-modified reference with a bend as taught by Carvelo, in order to allow the user easier interaction with the rod surface, as well as to serve as a stopping point for holding each rod in place, as is well known in the art. 


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Patoskie, Frost, and Gutierrez as applied to claims 1, 6, & 7 above, and further in view of Coughran (CA 2668366).
For Claim 5, the above-modified reference teaches the folding plant protection cage apparatus of claim 1.
The above-modified reference is silent to further comprising a pair of lid latches coupled to the lid, the pair of lid latches being selectively engageable with a pair of lid latch receivers coupled to the top edge of the panel frame of two of the panels.
Coughran, like prior art above, teaches a composting container (title, disclosure; note the disclosure of compost, [0086, Patoskie]), further comprising a pair of lid latches coupled to the lid (1C on the lid), the pair of lid latches being selectively engageable with a pair of lid latch receivers coupled to a top edge of a panel (Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the lid of the above-modified reference with two distinct latches, as taught by Coughran, such that each latch is provided on top of a different panel, in order to ensure that the cover does not lift off of the remainder of the system. Placing the latches in different locations decreases the torque on the latch components and supporting rods, for example, during a wind gust or storm, as is well known in the art.

Allowable Subject Matter
Claim 8 is allowed.
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
For Claim 3, the above-modified reference teaches the folding plant protection cage apparatus of claim 1, and Gutierrez further illustrates a hexagonal lid comprising a pair of lid halves (B|B).
The prior art of record does not disclose or teach to further comprising the lid comprising a pair of lid halves, each lid half comprising: a pentagonal lid frame, a medial edge of the lid frame of the pair of lid halves being hingingly coupled together; a lid face coupled to the lid frame, the lid face being the semi-rigid wire mesh; and a plurality of lid hinge knuckles coupled to the lid frame; a plurality of top hinge knuckles coupled to the top edge of the panel frame of one of the hinged side pairs; and a pair of lid pins, the pair of lid pins being selectively engageable with the plurality of top hinge knuckles and the plurality of lid hinge knuckles to hingingly couple the lid to the top edge of one of the hinged side pairs.
While Roberts (GB 2483800) teaches a plant protecting device (title, disclosure) further comprising the lid comprising a pair of lid halves (Figs. 3, 6, & 21), each lid half comprising: a lid portion (6, 7), a medial edge of the lid portion of the pair of lid halves being hingingly coupled together (each lid portion 6 & 7 is hinged to the strut panel S via 33); and a plurality of lid hinge knuckles (40) coupled to the lid portion (Fig. 6), Roberts is silent to at least each half of the lid comprising a pentagonal frame supporting a mesh face; a plurality of top hinge knuckles coupled to the top edge of the panel frame of one of the hinged side pairs; and a pair of lid pins, the pair of lid pins being selectively engageable with the plurality of top hinge knuckles and the plurality of lid hinge knuckles to hingingly couple the lid to the top edge of one of the hinged side pairs, in combination with the features of the independent claim.
Claim 8 is allowed for claiming the same aspects discussed above. 
This statement is not intended to necessarily state all the reasons for allowance of all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP § 1302.14).
Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Special attention is drawn to the disclosures of US 20120090230 A1 and US 5544446 A, for their similarities with the disclosed invention. The remainder of the cited references are noted to establish the state of the art, and due to their similarities with one or more aspects disclosed in the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Jordan whose telephone number is (571)272-8141. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MORGAN T JORDAN/Examiner, Art Unit 3643